Citation Nr: 1020836	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a bilateral foot 
condition.

2.	Entitlement to service connection for a bilateral 
shoulder condition.

3.	Entitlement to service connection for a bilateral leg 
condition.

4.	Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
condition.

5.	Whether new and material evidence has been received to 
reopen a claim for service connection for mild myopia with 
mild astigmatism, left eye.

6.	Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral.

7.	Entitlement to service connection for residuals of a 
neck injury.

8.	Entitlement to service connection for a bilateral hip 
condition.

9.	Entitlement to service connection for bilateral hearing 
loss. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to 
February 2003.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying entitlement to the 
benefits sought. 

The Board amongst other decisions it is issuing, will reopen 
the claim of service connection for right ear hearing loss. 
The underlying claim for right ear hearing loss on the 
merits, as well as claims for service connection for a 
bilateral leg condition and neck injury, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC),                  
in Washington, DC.


FINDINGS OF FACT

1.	The Veteran does not have a bilateral foot condition 
that was incurred or aggravated during service. 

2.	There is no bilateral shoulder condition that was 
incurred or aggravated during service. 

3.	There is no bilateral hip condition that was incurred or 
aggravated during service. 

4.	A March 2003 RO rating decision denied claims for 
service connection for a left ankle condition, bilateral 
hearing loss, and mild myopia with mild astigmatism, left 
eye. The Veteran did not commence an appeal of this decision.

5.	No additional evidence has been received which relates 
to an unestablished fact necessary to substantiate claims for 
service connection for a left ankle condition, and a left eye 
disorder. 

6.	Since the March 2003 decision, additional evidence has 
been received which relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for hearing loss.


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for a 
bilateral foot condition.            38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);           
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.	The criteria are not met for service connection for a 
bilateral shoulder condition.            38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);           
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.	The criteria are not met for service connection for a 
bilateral hip condition.            38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);           
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.	The March 2003 RO rating decision denying service 
connection for a left ankle condition, bilateral hearing 
loss, and mild myopia with mild astigmatism, left eye, became 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R.                
§§ 3.104(a), 20.200, 20.202, 20.1103 (2009).

5.	New and material evidence has not been received to 
reopen service connection for a left ankle condition and a 
left eye disorder. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).

6.	New and material evidence has been received to reopen 
service connection for hearing loss. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
notice to the claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated from May and 
September 2007,          the RO notified the Veteran as to 
each element of satisfactory notice set forth under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA 
notice further indicated the joint obligation between VA and 
the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining additional VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). Furthermore, an 
addendum to the May 2007 notice letter provided information 
concerning both the disability rating and effective date 
elements of a pending claim for benefits. The VCAA 
correspondence likewise provided a claim-specific definition 
of "new and material evidence" as this pertained to the 
Veteran's filing of a petition to reopen previously denied 
claims. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.            
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice preceded issuance of the October 2007 rating 
decision on appeal, and thereby met the standard for timely 
notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs) and records of VA outpatient treatment, and 
arranging for him to undergo a VA Compensation and Pension 
examination. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). In 
support of his claims, the Veteran has provided several 
personal statements. He has not requested the opportunity to 
testify at a hearing. There is no indication of any further 
available evidence or information that has not already been 
obtained. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say,       
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits. 

Background and Analysis

I.	Service Connection

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows:                    (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Certain disorders involving what are recognized as diseases 
of a chronic nature, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service. 38 U.S.C.A. §§ 1101, 
1112;   38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. Under the latter 
circumstances, a showing of continuity of symptomatology at 
the time of service discharge and continuing thereafter              
is required to support the claim. 38 C.F.R. § 3.303(b). 

Bilateral Foot Condition

Service treatment history, including a September 2002 
examination for purposes of separation, does not provide any 
reference to a precipitating injury or medical condition 
involving either foot. 

Records of VA outpatient treatment show a May 2008 podiatry 
consult upon which the Veteran reported having pain in the 
right heel particularly when rising from rest. He reported 
the problem had been present for many years and had started 
to bother him more since having sprained his ankle the 
previous year. Examination of the affected area showed mild 
pes planus, and mildly excessive pronation in stance and 
gait. There was x-ray evidence of plantar spurring of the 
right foot. The assessment was of plantar fasciitis. The 
following month, the Veteran underwent physical therapy for 
reduction of right foot pain.

The Board finds that the claim for service connection for a 
bilateral foot disorder must be denied, as there is no 
competent evidence linking any extant foot disability to an 
incident of military service. The presence of a causal nexus 
to service is an essential element to establish service 
connection. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."); Hickson, supra. See, too, 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

The first element of this claim that must be demonstrated is 
the presence of a current bilateral foot disability, and 
arguably, this preliminary element is shown. There is the May 
2008 VA podiatric consultation for plantar fasciitis. The 
treatment record in question does not limit that diagnosis to 
the right foot only.

However, when further evaluating the record as to next 
requisite element of a causal connection to service, the 
competent evidence does not substantiate this requirement. 
STRs in this regard are absent documentation that the Veteran 
sought treatment for a foot problem. This factor alone is not 
determinative. Nonetheless, the Veteran does not allege 
having sustained any type of foot injury during service; nor 
has he articulated any basis to conduct any further inquiry 
into the etiology of presently manifested plantar fasciitis. 
The Board is mindful that upon treatment in May 2008 the 
Veteran described having had right foot pain for several 
years, indicating some continuity of symptomatology. 38 
C.F.R. § 3.303(b) (addressing the continuity of 
symptomatology requirement to demonstrate causal relationship 
to service, where an in-service condition is not "chronic" 
in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Still, there is no indication otherwise that this 
symptomatology has persisted dating back to separation from 
the military.                     The conclusion that is 
warranted is that a bilateral foot condition did not have its 
origin due to an incident of military service.

The Veteran's own assertions have also been afforded 
appropriate weight however, as he is a layperson, he cannot 
opine on the medical causation of the claimed disorder as 
this is a matter not within the purview of lay observation. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). Given in 
particular that there is no definitive in-service injury as a 
starting point to attribute a foot disorder to service, 
medical knowledge would be required to ascertain that the 
condition claimed was of service origin. 

For these reasons, the claim for service connection for a 
bilateral foot condition must be denied. The preponderance of 
the evidence is against the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   

Bilateral Shoulder Condition

STRs do not reference any disorder or symptomatology of the 
bilateral shoulders. No shoulder problems were noted on the 
Veteran's September 2002 examination prior to separation. On 
his September 2002 Report of Medical History, the Veteran 
filled in the circle under "NO", when responding to the 
question as to whether he has ever had, or currently has, a 
painful shoulder.  

The report of a May 2009 VA outpatient primary care consult 
indicates the Veteran complained of left shoulder pain and 
neck pain, as he had slept wrong a few days previously. There 
was no reported fall or injury. The assessment was in part of 
left subacromial bursitis, and neck sprain.

In correspondence received in May 2007, the Veteran stated 
that he now had chronic pain, swelling and stiffness to the 
shoulders, which he alleged was directly related to the 
performance of his duties while in physical training. He 
contended that he had arthritis, which restricted some 
activities and functions when undergoing a flare-up.   

The criteria for service connection for a bilateral shoulder 
condition are not met, again due to the absence of the 
element of a causal nexus to service. There is the current 
diagnosis of left subacromial bursitis. The Veteran further 
describes chronic pain and swelling, which to his knowledge 
was the result of arthritis. This description at very least 
indicates the possibility of a current bilateral shoulder 
disorder. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (indicating competency of lay testimony to describe 
symptoms that support a later diagnosis by a physician). 
These findings having been considered, however, there remains 
the issue of a medical nexus. There is no in-service 
documentation of a shoulder injury. The absence of 
documentation of injury is not necessarily dispositive. See 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (where lay evidence provided is credible and competent, 
the absence of contemporaneous medical documentation does not 
preclude further evaluation as to the etiology of the claimed 
disorder). Here, however, the Veteran has not alleged a 
discrete and cognizable precipitating injury from service. 
Rather, he has merely identified performance of physical 
duties in service as the underlying cause of disability. On 
this basis,            it cannot be said that further inquiry 
into etiology would be helpful. There is too limited 
information of record to constitute a credible in-service 
injury, so as               to substantiate a causal 
connection to service. 

In view of the above, the claim for service connection for a 
bilateral shoulder condition is being denied. As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.

Bilateral Hip Condition

STRs do not reference any form of bilateral hip symptoms or 
manifestations.  Hip problems were not shown on the Veteran's 
September 2002 examination prior to separation, or in his 
report of medical history.

In correspondence received in May 2007, the Veteran stated 
that during his military service while in physical training, 
he had a "service-connected injury to my hip," and that 
more damage was done while performing his duties over the 
ensuing years. 
The Veteran further contended he now had chronic pain, 
swelling and stiffness to the hips, with limited motion. He 
alleged that the pain was caused by post-traumatic arthritis, 
which worsened when the weather changed or due to prolonged 
standing.  

Service connection for a bilateral hip disorder must be 
denied in light of this factual background. The Board has 
considered the possibility that from the Veteran's allegation 
of currently having post-traumatic arthritis, this may be 
found to represent a viable present diagnosis. However, there 
is no foundation in the record to then attribute a bilateral 
hip condition to an incident of military service. In this 
instance, again, service records are silent as to any 
precipitating injury. As to whether there is any other 
information substantiating such an injury, the Veteran's own 
allegations are simply too generalized to offer any insight 
into a potential causal link to his service. There is no 
reasonable basis as yet to conclude that something 
specifically transpired therein which directly involved 
injury to one or both hips. Consequently, the requisite 
element of a causal nexus to service is not demonstrated. 
Therefore, the Board is denying the claim for service 
connection for a bilateral hip disorder. 

II.	Petitions to Reopen

Left Ankle Condition

The RO's March 2003 rating decision denied the Veteran's 
original claim for service connection for a left ankle 
condition, in view of the fact that there was no diagnosed 
post-service disability. The Veteran's October 2002 VA 
Compensation and Pension examination had revealed no 
abnormalities of the left ankle, and this included normal x-
ray findings. As the Veteran did not commence an appeal, this 
decision became final. See U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.201.

The Board has evaluated the evidence since received to 
determine whether it substantiates the element of current 
claimed disability. The first criterion to establish service 
connection is competent evidence of the current disability 
claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), 
citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Compensation for service-connected injury is limited to 
those claims which show a present disability."); Hicks v. 
West, 12 Vet. App. 86, 89 (1998).

The additional evidence obtained and associated with the 
record since the       March 2003 prior RO rating decision, 
includes VA outpatient records dated from February 2007 to 
May 2009, which do not provide any reference to diagnosis, 
treatment, or symptoms of or pertaining to a left ankle 
condition. 

There are numerous VA Compensation and Pension examination 
reports pertaining to orthopedic evaluation of the knees and 
spine, and evaluation for hearing loss. None of the foregoing 
examinations were specifically for evaluation of a left ankle 
disability, or provide competent medical evidence of the 
same. 

Thus, no new evidence has been received which establishes a 
current left ankle disorder. The criteria for new and 
material evidence to reopen service connection have not been 
met, so the benefit-of-the-doubt doctrine does not apply, and 
the petition to reopen must be denied. See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

Left Eye Disorder 

Applicable law further provides that congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA disability compensation and generally cannot be 
service-connected. 38 C.F.R. § 3.303(c). See also 38 C.F.R. § 
4.9.  Service connection is still permissible for such a 
disorder in the limited circumstance when there has been 
aggravation of a pre-existing congenital disease, but not 
congenital defect during service by superimposed disease or 
injury.            See VAOPGCPREC 82-90 (July 18, 1990); 
Martin v. Principi, 17 Vet. App. 324, 328-29 (2003); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995). 

In its March 2003 rating decision, the RO denied the 
Veteran's original claim for service connection for mild 
myopia with mild astigmatism, left eye, on the basis that 
this was a congenital or developmental defect which was 
unrelated to military service and not subject to service 
connection. The Veteran did not appeal, and that decision 
became final on its merits.

To warrant reopening the matter, there would have to be 
evidence presented indicating that the Veteran's visual 
acuity problems had undergone measurable aggravation during 
service due to superimposed injury or disease. See VAOPGCPREC 
82-90. Thus far, competent evidence of this kind has not been 
obtained.

The records of VA outpatient treatment do not refer to any 
form of visual disorder. Nor do the reports of several VA 
Compensation and Pension examinations, which each have been 
for claimed disorders other than involving the left eye.

The remaining evidence at hand consists of the statements 
provided by the Veteran. In March 2007 correspondence he 
describes having sustained an injury to the face during 
service, which caused permanent damage to his eyes and 
impaired his vision. Unfortunately, there is no clinical 
record of such injury. Without more detailed information from 
the Veteran as to the nature and circumstances of such an 
injury, there is no further step the Board can take to assist 
with attempting to obtain a record of such an incident. 
Moreover, based upon his lay assertion of an unspecified 
injury, this alone cannot be the predicate to reopen the 
claim under consideration.            See Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (generally a claimant's lay 
testimony does not comprise a basis to reopen a claim where 
the determinative issue is that involving medical causation).

Accordingly, new and material evidence has not been received 
to reopen the claim for service connection for a left eye 
disorder. Hence, the petition to reopen this claim is being 
denied. 

Bilateral Hearing Loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

The RO's March 2003 rating decision denied service connection 
for bilateral hearing loss because there was no competent 
evidence of a qualifying hearing loss disability. While there 
was some indication of diminished hearing upon audiograms 
taken during service, a pre-discharge October 2002 VA 
audiological examination indicated normal hearing ability 
bilaterally. Thus, the RO denied the Veteran's claim. The 
Veteran did not file a timely Notice of Disagreement (NOD) 
with this decision, and hence it became final and binding on 
the merits. See U.S.C.A. § 7105;                   38 C.F.R. 
§§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The element of the Veteran's claim previously found deficient 
was that of a current diagnosed disability. Evidence since 
received establishes that a hearing loss disability is now 
shown for the left ear, though there is not a similar 
qualifying disability on the right side. 

The report of an October 2007 VA Compensation and Pension 
examination by an audiologist indicates that on audiological 
evaluation, pure tone thresholds,              in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
10
LEFT
10
15
35
30
25

Speech audiometry revealed speech recognition ability of 96 
percent in both ears. The examiner stated a diagnosis of 
bilateral normal hearing.

Upon more critical review of these audiometric findings, the 
Board acknowledges that the right ear does not demonstrate 
hearing loss disability within the ambit of 38 C.F.R. § 
3.385. However, the left ear while technically not within the 
definition of a hearing loss disability, is extremely close 
to it. Provided the audiometric test result at 4000 Hz was a 
mere one point higher - 26 instead of 25 - the Veteran's left 
ear would qualify under the governing regulation. 
Additionally, in a February 2010 statement, the Veteran 
indicated that his disability was growing worse. The Board 
will resolve reasonable doubt in the Veteran's favor, and 
consider the requirements of 38 C.F.R. § 3.385 to have been 
met (at least for the left ear). The claim for service 
connection for hearing loss is therefore reopened, based upon 
evidence of a current disability. 

In summary, new evidence that presents a reasonable 
possibility of substantiating    the Veteran's claim, i.e., 
"new and material" evidence has been received to reopen 
service connection for hearing loss. 38 C.F.R. § 3.156(a). 
See Hickson v. West, 11 Vet. App. 374, 378 (1998).   The 
claim for service connection for hearing loss is reopened.  
This issue is addressed on the merits in the remand below.


ORDER

Service connection for a bilateral foot condition is denied.

Service connection for a bilateral shoulder condition is 
denied.

Service connection for a bilateral hip condition is denied. 

The petition to reopen a claim for service connection for a 
left ankle condition is denied.

The petition to reopen a claim for service connection for 
mild myopia with mild astigmatism is denied.

As new and material evidence has been received to reopen a 
claim for service connection for hearing loss, the appeal to 
this extent is granted.


REMAND

There is further development required of the remaining claims 
on appeal before issuance of a decision on these matters. 

With regard to a claimed bilateral leg condition, through 
correspondence received in May 2007, the Veteran contended 
that he now had chronic pain, swelling and stiffness to the 
legs, with limited motion. He alleged that the pain was 
caused by post-traumatic arthritis, which worsened when the 
weather changed or due to prolonged standing. This statement 
presents evidence of potential disability that may be 
verified through further medical inquiry. See Jandreau, 
supra.  

Meanwhile, the service treatment history includes records of 
a November 1995 injury involving a twisted left knee while 
playing football, and December 1998 right ankle sprain while 
playing basketball with medical follow-up for several months 
thereafter. The September 2002 military separation exam 
indicated chronic bilateral knee pain a history of a sprained 
left ankle, and right ankle pain and tenderness.

Thus far, service connection already has been granted for 
both right and left knee patellofemoral pain syndrome. There 
still remains the question of whether            the Veteran 
has another identifiable bilateral leg disability apart from 
this. Consequently, a VA medical examination should be 
arranged to determine whether the Veteran has a bilateral leg 
disability, besides directly affecting the knee and ankle 
regions, which is also of service origin. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).

Addressing next service connection for residuals of a neck 
injury, in another   March 2007 statement the Veteran 
described a neck injury in service, which caused him to 
undergo surgery and from which he was left with a surgical 
scar. On remand, the Veteran should be given the opportunity 
to identify the approximate date and location of this 
procedure, such that any separate available hospitalization 
records may be obtained. See 38 C.F.R. § 3.159(c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in 
the custody of a Federal department or agency).    

Finally, as to service connection for hearing loss, another 
VA audiological examination is deemed warranted. There is as 
mentioned above, an October 2007 VA examination which 
indicated audiometric thresholds at or near the level 
indicative of a left ear hearing loss disability for VA 
purposes. Moreover,              the service treatment 
history shows in February 1994 that the Veteran was fitted 
with earplugs because of routine occupational noise exposure. 
As assessment was noted of mild hearing loss between the 
audiometric frequencies of 3000 Hz and 6000 Hz. Since that 
time, several additional audiological tests were completed on 
a near annual basis during service, which consistently showed 
elevated audiometric thresholds measured in the left ear. A 
report accompanying a November 1998 audiogram in particular 
refers to a history of ringing in the ears since qualifying 
for weapons proficiency at the firing range. In light of the 
evidence of in-service             hearing difficulty, and 
the recent reports of increased disability, an examination to 
determine the etiology of any current diagnosed hearing loss 
disability is in order.  

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO/AMC should schedule the Veteran 
for a VA orthopedic examination. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. It 
is requested that the VA examiner 
initially indicate the current diagnosis 
of any disabilities involving the 
bilateral legs, apart from affecting the 
bilateral knees or ankles. The examiner 
should then indicate whether it is at 
least as likely as not that any such 
diagnosed disability is etiologically 
related to an incident of the Veteran's 
service, to include based upon his 
assertions of relevant in-service injury.

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However,  if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

2.	The RO/AMC should then contact the 
Veteran and request information regarding 
any period of in-service hospitalization 
for neck surgery, including the location 
and approximate dates of such treatment. 
Then conduct a search for these records at 
the National Personnel Records Center 
(NPRC) (or other appropriate records 
depository) based on the information 
provided. 

3.	Then schedule the Veteran for a VA 
audiological examination pertaining to 
hearing loss. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. The VA examiner should 
initially determine whether the Veteran 
has a hearing loss disability involving 
either ear. The examiner should then 
indicate whether it is at least as likely 
as not that any such diagnosed disability 
is etiologically related to the Veteran's 
service, to include based upon the 
documented instances of audiometric 
testing therein, and also accounting for 
any post-service recreational or 
occupational noise exposure. 

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However,  if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

4.	The RO/AMC should then review the 
claims file. If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before 
readjudication. Stegall v. West, 11 Vet. 
App. 268 (1998).

5.	Thereafter, the RO/AMC should 
readjudicate the claims for service 
connection for a bilateral leg condition, 
residuals of a neck injury, and hearing 
loss based upon all additional evidence 
received. If any benefit sought on appeal 
is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before  the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


